Title: To James Madison from William Willis, 15 September 1802
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona 15th. Sept. 1802.
					
					I enclose you with this Copies of Letters giving information of the affairs of Tripoli, with the objects the 

Tripolins Seem to have in view.
					Comodore Morris passed this Port on the 12th. inst. in Sight with the Schooner Enterprize and I 

Extremely regret his not Calling, because but three or four days before, there was a Tripoline Cruiser of 

About thirty Tons on this Coast, and the Schooner might have Still found him.
					I have been ever Since my Arrival investigating a piece of information which I heard: That there 

had been some Counterfeit American Papers made in this Place, and Although Some Circumstances 

have furnished strong presumptions, I have not yet been Able to obtain any positive proof of it.
					A Person informed me on the Evening that I left this place, that he had reason to think that 

there had been Some false Papers made here, & I Gave orders to my Vice-Consul Mr. Stirling to 

investigate it, and not hearing Any thing from him on the Subject in my Absence, Altho’ I receiv’d 

Several Letters from him, I thought it might have been a mistake; but on Demanding of Mr. Stirling 

whether he had obeyed my orders, I found he had not, and he has given me no very Satisfactory 

reasons, why he did not; at which I have Expressed to him my displeasure.
					The most Certain information I have, of the Existence of false Papers, is, through Mr. Adams, 

whose affidavit I enclose you, and Also the information of Mr. Kirkpatrick, who, I think did not act 

properly in Shewing my official Letter to the Capn., and with putting up with the insinuations only 

of Capn. Lee, and in Neglecting taking his Oath upon the Subject, and not taking the name of the 

Person he Receiv’d these Papers from.  Capn. Lee Seems very Angry at my enquiry, and insinuates to 

Mr. Kirkpatrick quite a different name from those he told Mr. Adams, he receiv’d the papers from, as 

Mr. Adams could never have mistaken the Name of Samadet & Cushing for Lewis, and a Mercantile 

house no way Ressembles a master of a Ship, So that he Could not have told Mr. Adams, he Receiv’d 

them from Lewis, as the name of Lewis was very familiar to Mr. Adams.  But Capn. Lee Seems in his 

Anger to have insinuated the name of Lewis, in order to bring Suspicion on me if possible, because no 

doubt he had understood I had a Share in the Ship Lewis Commands, which I have.  This Ship was fitted 

out in my Absence and Sailed from this Port while I was in france, and about the day of my marriage 

there; the Persons who had the direction of fitting her out, were Mr. Benjamin B. Mumford, Mr. Wm. 

Baker, & Capn. Lewis, the two first of which were the Principal promoters of fitting out Said Ship, and 

the two first were interested in her.
					I Shall Continue my investigations and give you the result of it in a few days, as well as a Copy 

of all the Documents I have Relating to the Subject, and hope, Capn. Lee will be more Explicit to those 

who may hereafter make enquiries of him, than he has been to Mr. Kirkpatrick, or me, and give the Real 

name of the person from whom he Receiv’d those papers.  Had he Called on our Consul at Marseilles, 

the affair would then have been Canvassed, but his views do not Seem to be good; by his not taking 

that Step, where the persons were who he has at different times insinuated or Said he had the 

Papers from.
					It Appears from the Affidavit of Mr. Adams that Capn. Lee told him he intended to Shew the 

papers to the Collector of Boston, but it Seems he told Mr. Kirkpatrick he only intended to Shew them 

to Some of his friends.  Thus his Story agrees no better about the object he had in view, than it Does 

about the Names of those he took them from.  The insinuations of Capn. Lee Seem to be the result of 

Anger and deliberate malice on Acct. of my investigating the business as he has treated me with every 

Respect and attention.
					The fitting out of the Ship Pomona originated with Mr. Benjm. B. Mumford of Rhode island, 

Mr. Wm. Baker of Boston, and Capn. Thomas Lewis, and it was with much Persuasion that I took a Small 

Share of 4/40th. parts, upon Condition of my house having the     Commission of fitting her out and have Since 

found to my Cost that it was little better than a Swindling trick, of the two first, for having Confided the 

fitting out of the Ship to them in my Absence to france, and particularly to Mr. Mumford, they hurried 

away the Ship and brought my house into the Advance of Abt. fifteen thousand Drs. which I have not 

Since been Able to get, and Almost despair of ever getting it.  How many other tricks of vilany were 

played by Mr. Mumford, I know not, but know him very Capable of them, for he has Even Seduced one 

of the Clerks of my house to falsify my books and then to attest to the Accounts in favour of himself 

and the house of Murray & Mumford of New york.  I am Sir with Respectfull Esteem your Hble Sevt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
